[logo.jpg] Exhibit 10.1

 

 



 

2016 EXECUTIVE INCENTIVE COMPENSATION PROGRAM

 

Program Description

 

Introduction

 

You have been selected to participate in the Company's 2016 Executive Incentive
Compensation Program (the "EICP"). The EICP was adopted by the Compensation
Committee of the Board of Directors of the Company to be effective as of January
1, 2016. The program gives you the opportunity to earn additional cash and
stock-based compensation depending on the achievement of financial and
individual performance goals in calendar year 2016.

 

The purpose of this program is to advance the interests of the Company's
stockholders by enhancing the Company's ability to attract, retain and motivate
persons who make (or who are expected to make) important contributions to the
Company. Participants do not have any special right to continued employment by
the Company because of their participation in this program.

 

Sterling sets high goals — goals that are designed to encourage key employees
like you to exert an extra effort to raise the Company's performance. The EICP
is designed to provide you with that incentive, both in the near term and over
the course of several years.

 

The EICP reflects the pay-for-performance philosophy of the Company by linking
your opportunity to earn additional compensation to the achievement of Company,
operating unit, and individual performance goals.

 

References in this Program Description to being an employee of the Company or
employment with the Company mean an employee of or with the Company or one of
its operating units.

______________

 

 

2016 Executive Incentive Compensation Program- [insert name]

Page 1 of 6

 



Part I

 

Elements of the 2016 Executive Incentive Compensation Program

 

EICP Target Amount.

 

Each participant in the EICP is assigned an EICP Target Amount, which is
expressed as a percentage of his or her base salary. Participants do not
necessarily have the same EICP Target Amounts. Your EICP Target Amount for 2016
is set forth in Appendix A to this Program Description.

 

Your EICP Target Amount is the amount that you can earn if 100% of the 2016
financial goal or goals and your individual performance goals are met. The
actual payout, if any, may be less than or more than your EICP Target Amount
depending on the Company's actual financial results, your operating unit's
actual financial results (if you are employed by one of the Company's operating
units) and your individual performance during the year measured against the
individual performance goals that are set for you at the beginning of the year.

 

EICP Awards.

 

Awards under the EICP are payable half in cash and half in shares of the
Company's common stock. The shares of common stock are subject to a three-year
restriction on their sale or other transfer. The shares are released from those
restrictions (that is, the shares vest) at the end of the three-year period as
long as you are an employee of the Company at the end of the three-year period.
Shares of restricted stock that fail to vest are automatically forfeited and
returned to the Company without the payment of any compensation to you.

 

EICP Performance Goals.

 

There are three types of EICP goals for participants with operating
responsibilities, and two types of goals for participants who do not have
operating responsibilities, as follows:

 

1.A Company financial goal, which is based on the Company achieving a target
level of earnings per share in 2016, which is referred to as the EPS Goal.

 

2.An operating unit financial goal, which is based on your operating unit
achieving a target level of earnings before interest and taxes in 2016, which is
referred to as the EBIT Goal.

 

3.Individual performance goals, which are established at the beginning of the
year and consist of value–added tasks or projects to be accomplished by you in
2016 that are considered to require an extra or particular effort on your part.

 

Your EICP Target Amount is allocated among the goals, as follows:

 

Participant

Company

EPS Goal

Operating Unit

EBIT Goal

Individual
Performance
Goals Operating Unit Participants 25% 50% 25% Non-Operating Unit Participants
50% N/A 50%

 

Calculation of Payouts.

 

In early 2017, the level of the achievement of the 2016 EPS Goal and the 2016
EBIT Goal will be determined from the Company's financial statements.

 

The level of the achievement of your individual performance goals will be
determined by the manager to whom you report directly, and for some
participants, also by a committee of the Board of Directors.

 

Once the levels of achievement have been determined, the payout for each goal
will be determined.

 

2016 Executive Incentive Compensation Program- [insert name]

Page 2 of 6

 

1.Payout for Financial Goals. The payout, if any, for the achievement of
financial goals is determined from the following formula:

 

Your Target Amount times the percent of your Target Amount allocated to the
financial goal, times the percent of the financial goal that was achieved in
2016. However, there is a minimum and a maximum achievement level:

 

—If the achievement level of a financial goal is below 80%, no payout will be
made for that goal.

 

—If the achievement level of a financial goal is more than 100%, the payout
cannot exceed 120% of your Target Amount allocated to that goal.

 

2.Payout for Individual Performance Goals. The payout for the completion of
individual performance goals is determined by the percentage of your goals that
you complete satisfactorily in 2016. Just as for financial goals, the formula
for payout on individual performance goals is —

 

Your Target Amount times the percent of your Target Amount allocated to
individual performance goals, times the percentage of individual performance
goals satisfactorily completed. Any positive level of achievement will result in
some payout, but there cannot be more than a 100% payout for satisfactorily
completing all of your individual performance goals.

 

Termination of Employment During Calendar Year 2016. In the event that you cease
to be an employee of the Company during 2016, your participation in the EICP
will be treated as follows:

 

Reason for Termination   Effect on your Participation in the STIP For Cause  

No payment under the EICP will be made to you if the termination of your
employment was for one or more of the following reasons:

 

a)         You were grossly negligent in the performance of your duties and/or
your responsibilities; or you refused to perform your duties and/or
responsibilities.

 

b)         You committed an act of theft or other dishonesty, including, but not
limited to an intentional misapplication of the Company's or of any of its
subsidiaries' funds or other property.

 

c)         You were convicted of any other criminal activity (other than a
traffic violation or minor misdemeanor).

 

d)         You participated in any activity involving moral turpitude that is,
or could reasonably be expected to be injurious to the business or reputation of
the Company.

 

e)         You used alcohol immoderately and /or used non-prescribed narcotics
that had the effect of adversely and materially affecting the performance of
your duties.

 

f)          You committed a material breach of a Company policy.

 

Your Resignation   No payment under the EICP will be made to you.   Without
Cause, Permanent Disability, Death or Retirement (as defined by the Compensation
Committee )  

The incentive compensation that you would have earned, if any, had your
employment not terminated, based on the level of achievement of the financial
goal or goals at the end of 2016, and assuming that you had completed all of
your individual performance goals satisfactorily, will be multiplied by — a
fraction, the numerator of which is the number of days in 2016 that you were an
employee of the Company, and the denominator of which is 366.

 

The resulting incentive compensation, if any, will be paid to you or your
personal representative, as the case may be, when other participants are paid,
except that any incentive compensation payable in restricted stock will be paid
in cash.

 

 

2016 Executive Incentive Compensation Program- [insert name]

Page 3 of 6

 

Part II:

 

Other Terms of the 2016 Executive Incentive Compensation Program

 

Administration of the Program. The EICP is administered by the Compensation
Committee of the Board of Directors. Among other things, the Committee
determines those employees who are eligible to participate in the program, the
participants' Target Amounts, and the goals and other performance measures. In
early 2017, the Committee will determine whether and to what extent the
financial goals, and for certain participants the individual performance goals,
and other performance measures, have been met.

 

The Committee will correct any defects, supply any omissions, and reconcile any
inconsistencies in the program or in any award made under the program in the
manner and to the extent it believes necessary or advisable to implement the
program.

 

Taxes & Tax Consequences.

 

1.Any payout under the EICP will be made in the first quarter of 2017, but no
later than March 15, 2017.

 

2.Payouts to you under the EICP are treated as 2017 supplemental income for
federal income tax withholding purposes. The Company is currently required to
withhold 25% of the cash payout amount plus Social Security and Medicare taxes
on the payout.

 

3.Payouts may also be subject to state income tax withholding, and to any
garnishment, levy or other wage withholding order affecting you.

 

4.Payouts are not eligible for deferral into your Company 401(k) account.

 

The Company's Claw-Back Policy. The Company's Claw-Back Policy applies to any
payments made under the EICP. A copy of the Claw-Back Policy is attached as
Appendix B to this Program Description. Please read it. It affects any incentive
compensation (cash or stock) that was paid to you if the Company subsequently,
for whatever reason, restates the financial statements on which all or a portion
of that incentive compensation was based.

Change of Control. A "Change of Control" of the Company is defined in the
Company's Stock Incentive Plan, and generally refers to an acquisition of the
Company or a large portion of the Company through acquisition of shares of the
Company's common stock, acquisition of assets of the Company, a merger or the
like. If there is a Change of Control while restricted stock issued to you under
the EICP is still outstanding, it will vest in full.

 

Governing Law. The provisions of the EICP are governed by, and interpreted in
accordance with, the laws of the State of Delaware, without regard to any of its
conflicts of law provisions.

 

Compliance with Section 409A of the Code. The Company intends that the EICP
either (a) complies with Section 409A of the Internal Revenue Code of 1986, as
amended, and the guidance thereunder; or (b) is excepted from the provisions of
Section 409A. As a result, the Company has the right to amend the EICP in order
to cause them to be in compliance with Section 409A or to qualify for being
excepted from the provisions of Section 409A, and to take any other actions to
achieve that compliance or exception.

______________


 

2016 Executive Incentive Compensation Program- [insert name]



Page 4 of 6

 

[Insert Name] — Appendix A

 

Your Key Numbers for the 2016 Executive Incentive Compensation Program

--------------------------------------------------------------------------------

 



Financial Goals: The 2016 Company EPS Goal: $____ (TBD) __ per share   Your
Operating Unit 2016 EBIT Goal: $____ (refer to your approved budget)

 

Your 2016 Base Salary ($)

Your EICP Target Amount

Percent — Dollars

Your EICP Target Amount

EPS Goal Allocation

Percent — Dollars

Your EICP Target Amount

EBIT Goal Allocation

Percent — Dollars

Your EICP Target Amount

Individual Performance Goals

Allocation

Percent — Dollars

         

Your individual performance goals will be set forth on the form developed for
that purpose by the Human Resources Department.

 

A change in your base salary during 2016 will not affect your Target Amount.

__________________

 

 

 

 

 

 

 

 

2016 Executive Incentive Compensation Program- [insert name]



Page 5 of 6

 

Appendix B

Sterling Construction Company, Inc.

 

Claw-Back Policy

 

1.It is the policy of the Company that the amount of any bonus or other
incentive compensation (together, "Incentive Compensation") that has already
been paid to an employee of the Company (either in cash or in common stock of
the Company, or both) that was based on financial statements that are
subsequently restated shall, if necessary, be adjusted either by repayment by
the employee to the Company or by making an additional payment to the employee
so that the employee will have received no more and no less than the amount that
he or she would have received had the financial statements been restated before
the amount of the Incentive Compensation was determined.

 

2.If as a result of the restatement, the Incentive Compensation is shown to have
been —

 

(a)Overpaid, the recipient shall return the amount of the overpayment within
sixty days of a written demand therefor by the Company.

 

(b)Underpaid, the Corporation shall pay the amount of the underpayment within
thirty days of the completion of the restatement.

 

3.In the event that any repayment by an employee under this policy involves the
re-conveyance to the Company of shares of common stock that have been sold by
the employee, the proceeds realized from the sale shall be repaid to the
Corporation. If the shares shall have been otherwise transferred, or shall have
been pledged or encumbered, the employee shall convey to the Company either —

 

(a)The market value of such shares at the date of such transfer, pledge or
encumbrance or at the date the demand for repayment is made, whichever is
higher; or

 

(b)Shares of common stock of the Company having such market value.

 

4.Any payment and/or conveyance of shares to the Company under this policy shall
be made whether or not the employee required to make the payment or conveyance
was culpable with respect to the error, event, act or omission that caused the
restatement to be made, but nothing in this policy shall be construed to prevent
the Company from pursuing other remedies against the employee if the Company
determines that he or she was in fact culpable in any respect.

 

 

 

Adopted by the Board of Directors on January 18, 2011

 

2016 Executive Incentive Compensation Program- [insert name]

Page 6 of 6



--------------------------------------------------------------------------------

